                                                                       1    Edgar Carranza, Esq.
                                                                            Nevada State Bar No. 5902
                                                                       2    Jacquelyn Franco, Esq.
                                                                            Nevada State Bar No. 13484
                                                                       3
                                                                            BACKUS, CARRANZA & BURDEN
                                                                       4    3050 S. Durango Drive
                                                                            Las Vegas, NV 89117
                                                                       5    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       6    ecarranza@backuslaw.com
                                                                       7
                                                                            Attorney for Defendants
                                                                       8    COSTCO WHOLESALE CORPORATION

                                                                       9
                                                                                                       UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                               DISTRICT OF NEVADA
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            ANA ROSE ENRIQUEZ, an individual,                  )
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                      ) Case No. 2:19-cv-01676-JCM-EJY
                                                                                                         Plaintiffs,           )
                                                                       14                                                      )
                                                                            vs.                                                )
                                                                       15
                                                                                                                               )
                                                                       16   COSTCO WHOLESALE CORPORATION, a                    )
                                                                            Foreign Corporation; DOES I-X; and ROE             )
                                                                       17   CORPORATIONS I-X,                                  )
                                                                                                                               )
                                                                       18                                Defendants.           )
                                                                                                                               )
                                                                       19
                                                                                                                               )
                                                                       20

                                                                       21                           STIPULATION AND ORDER TO REMAND

                                                                       22          Plaintiff, ANA ROSE ENRIQUEZ (hereinafter referred to as “Ms. Enriquez” or
                                                                       23   “Plaintiff”), by and through counsel Scott Philippus, Esq. of the Hicks & Brasier, PLLC and
                                                                       24
                                                                            Defendant, COSTCO WHOLESALE CORPORATION (hereinafter referred to as “Costco”) by
                                                                       25
                                                                            and through counsel Edgar Carranza, Esq. and Jacquelyn Franco, Esq. of the law firm of BACKUS,
                                                                       26
                                                                            CARRANZA & BURDEN, hereby agree and stipulate as follows:
                                                                       27

                                                                       28          1.     On May 13, 2019, Plaintiff filed her Complaint in the Eighth Judicial District Court

                                                                            bearing Case No. A-19-794714-C.
                                                                             Case 2:19-cv-01676-JCM-EJY Document 5 Filed 10/15/19 Page 2 of 4


                                                                       1           2.      Costco filed its Answer on June 20, 2019.

                                                                       2           3.      On September 9, 2019, Plaintiff filed a Request for Exemption from Arbitration
                                                                       3
                                                                            detailing $20,686.21 in medical expenses, an additional $16,515.84 in wage loss damages and
                                                                       4
                                                                            general and special damages arguing that she “suffered personal injuries such that a reasonable
                                                                       5
                                                                            jury award would far exceed the $50,000 statutory limit for the arbitration program.”
                                                                       6
                                                                                   4.      On September 23, 2019, the Arbitration Commissioner granted the request for
                                                                       7

                                                                       8    exemption.

                                                                       9           5.      On September 25, 2019, Costco filed its Notice of Removal in the United States

                                                                       10   District Court for the District of Nevada, based on diversity jurisdiction pursuant to 28 U.S.C.
                                                                       11
                                                                            1332(a)(1).
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                   6.      At the time of the filing of the notice of removal, there was complete diversity in
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            this matter as Plaintiff is a citizen of the State of Nevada and Costco is a citizen of the State of
                                                                       14
                                                                            Washington and the amount in controversy appeared to be in excess of $75,000.00.
                                                                       15

                                                                       16          7.      Subsequently, Plaintiff and Costco have discussed her claim for damages in greater

                                                                       17   detail. Plaintiff hereby stipulates, that the reasonable verdict value of this case does not meet or

                                                                       18   exceed $75,000.00 and that she will not ask for more than $74,999.99 at the time of trial.
                                                                       19
                                                                                   WHEREFORE, IT IS HEREBY STIPULATED AND AGREED that this Court no longer
                                                                       20
                                                                            has jurisdiction under 28 U.S.C. § 1332(a)(1) for this matter and that this action should be
                                                                       21
                                                                            remanded back to the Eighth Judicial District Court for the State of Nevada in and for the County
                                                                       22
                                                                            of Clark pursuant to 28 U.S.C. § 1447(e).
                                                                       23

                                                                       24   ....

                                                                       25   ....

                                                                       26   ....
                                                                       27
                                                                            ....
                                                                       28

                                                                                                                               2
                                                                             Case 2:19-cv-01676-JCM-EJY Document 5 Filed 10/15/19 Page 3 of 4


                                                                       1            IT IS FURTHER STIPULATED AND AGREED that each party shall bear their own

                                                                       2    attorney’s fees and costs with respect to the removal and subsequent remand of the action pursuant
                                                                       3
                                                                            to this stipulation and order.
                                                                       4

                                                                       5
                                                                            DATED this 15th day of October, 2019.                   DATED this 15th day of October, 2019
                                                                       6
                                                                                    BACKUS, CARRANZA & BURDEN                             Hicks & Brasier, PLLC
                                                                       7

                                                                       8

                                                                       9    By:     Edgar Carranza, Esq.                            By:   Scott Philippus, Esq.
                                                                                    Edgar Carranza, Esq.                                  Scott Philippus, Esq
                                                                       10           Nevada Bar No. 5902                                   Nevada Bar No.
                                                                                    Jacquelyn Franco, Esq.                                Hicks & Brasier, PLLC
                                                                       11
                                                                                    Nevada State Bar No. 13484                            2630 S. Jones Blvd.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12           3050 South Durango Drive                              Las Vegas, Nevada 89146
                                                                                    Las Vegas, Nevada 89117                               Attorney for Plaintiff
                                    LAS VEGAS, NEVADA 89117




                                                                       13           Attorney for Defendant                                ANA ROSE ENRIQUEZ
                                      3050 SOUTH DURANGO




                                                                                    COSTCO WHOLESALE
                                                                       14           CORPORATION
                                                                       15

                                                                       16

                                                                       17                                                 ORDER

                                                                       18           This Court having reviewed the parties’ Stipulation to Remand this removed action and
                                                                       19
                                                                            good cause appearing, hereby orders as follows:
                                                                       20
                                                                                    1.      The parties’ stipulation is approved;
                                                                       21
                                                                                    2.      There are no pending motions;
                                                                       22
                                                                                    3.      Case No. 2:19-cv-01676-JCM-EJY styled Ana Rose Enriquez v. Costco Wholesale
                                                                       23

                                                                       24   Corporation, et. al. is hereby remanded to the Eighth Judicial District Court for the State of

                                                                       25   Nevada, Case No. A-19-794714-C;

                                                                       26           4.      That the reasonable verdict value of this case does not meet or exceed $75,000.00
                                                                       27
                                                                            and that Plaintiff will not ask for more than $74,999.99 at the time of trial; and
                                                                       28
                                                                            ....

                                                                                                                              3
                                                                       1          5.    Each party to bear their own attorney’s fees and costs related to the removal and

                                                                       2    remand.
                                                                       3

                                                                       4
                                                                                  IT IS SO ORDERED.
                                                                       5

                                                                       6                 October
                                                                                  DATED this      16, of
                                                                                             ____ day 2019.
                                                                                                         October, 2019.
                                                                       7

                                                                       8
                                                                                                                      _______________________________________
                                                                       9                                              UNITED STATES DISTRICT COURT JUDGE

                                                                       10

                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                          4
